Powell, J.
1. The verdict was not without evidence to support it.
2. There was some evidence on which to base the charge complained of as not being pertinent.
3. After the jury had been deliberating about two hours, the court called them in and inquired if they had agreed or were likely to agree; the foreman replied in the negative; the court inquired as to how they were divided in number, asking them not to" indicate in whose favor the ma-' *758jority might be; the foreman answered that they stood nine to three; the court instructed them to return to their room, to deliberate further, and to see if they could not agree. After the lapse of another hour, and when the noon recess was about to be taken, the court again inquired of the jury as to what progress had been made toward an agreement; the foreman replied that they then stood ten to two; the court stated that as they were making progress he would let them continue their deliberations and would have dinner provided for them, but that he could not send them to the hotel as usual, there being good reason for not letting them go there. Again, at four o’clock in the afternoon, the court called them in and asked if they had yet agreed; the foreman said that they had not; the court sent them back to their room. Later a verdict was rendered. JieM,.tliat the verdict was not the result of improper coercion on the part of the court; and that the action of the court is not sufficient reason to require the grant of a new trial.
Complaint, from city court of Dawson — Judge Edwards. April 23, 1907.
Submitted October 22,
Decided October 31, 1907.
Raines & Gurr, for plaintiff.
Marlin & Hoyl, for defendant.

Judgment affirmed.